Exhibit 10.1

FIFTH AMENDMENT TO
RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT

THIS FIFTH AMENDMENT TO RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT dated
as of September 28, 2017 (this “Amendment”) is entered into among FLOWERS
FINANCE II, LLC, a Delaware limited liability company (the “Borrower”), FLOWERS
FOODS, INC., a Georgia corporation (the “Servicer”), NIEUW AMSTERDAM RECEIVABLES
CORPORATION B.V., COÖPERATIEVE RABOBANK U.A. (f/k/a Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank”), as Facility Agent for the Nieuw
Amsterdam Lender Group and as a Committed Lender, PNC BANK, NATIONAL
ASSOCIATION, as Facility Agent for the PNC Bank Lender Group and as a Committed
Lender, and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (f/k/a Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank”, New York Branch), as
administrative agent (the “Administrative Agent”) for each of the Lenders.

RECITALS

WHEREAS, reference is made to that certain Receivables Loan, Security and
Servicing Agreement dated as of July 17, 2013, as amended by First Amendment to
Receivables Loan, Security and Servicing Agreement dated as of August 7, 2014,
by Second Amendment to Receivables Loan, Security and Servicing Agreement dated
as of December 17, 2014, by Third Amendment and Waiver to Receivables Loan,
Security and Servicing Agreement dated as of August 20, 2015 and by Fourth
Amendment to Receivables Loan, Security and Servicing Agreement dated as of
September 30, 2016 (as so amended, the “Existing Loan Agreement” and, as amended
by this Amendment and as otherwise amended, supplemented or modified from time
to time, the “Loan Agreement”) among the parties to this Amendment.  Unless
otherwise provided elsewhere herein, capitalized terms used herein shall have
the respective meanings assigned thereto in the Loan Agreement; and

WHEREAS, the parties to this Amendment have agreed to amend the Existing Loan
Agreement, all on the terms and subject to the conditions set forth in this
Amendment;

NOW, THEREFORE, the parties to this Amendment hereby agree as follows:

SECTION 1.Amendments to Existing Loan Agreement.  Effective as of the Effective
Date (as defined below), subject to the satisfaction of the conditions precedent
set forth in Section 2 below, the Existing Loan Agreement is hereby amended as
follows:

(a)effective as of first day of the September 2017 Monthly Period, the
definition of “Accrual Period” appearing in Annex I to the Existing Loan
Agreement is hereby amended and restated as follows:

“Accrual Period” means each Monthly Period; provided that the first Accrual
Period shall begin on and include the Closing Date and end on and include the
last day of the first Monthly Period and the last Accrual Period shall begin on
and include the first day of the last Monthly Period and end on but exclude the
last Settlement Date.

--------------------------------------------------------------------------------

(b)the definition of “Facility Termination Date” appearing in Annex I to the
Existing Loan Agreement is hereby amended and restated as follows:

“Facility Termination Date” means the earlier to occur of September 28, 2019 and
the Early Termination Date.

(c)Annex I to the Existing Loan Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Company Party concerning or relating to bribery
or corruption, including, without limitation, the Foreign Corrupt Practices Act
of 1977, as amended.

(d)Section 4.01 of the Existing Loan Agreement is hereby amended by adding the
following as a new subsection (y) at the end thereof:

(y) Anti-Corruption Laws.  Policies and procedures have been implemented and
maintained by or on behalf of the Borrower and the Company Parties that are
designed to achieve compliance by the Company Parties and their respective
directors, officers, employees and agents with Anti-Corruption Laws, and, to the
knowledge of the Borrower, the Company Parties and their respective officers,
employees, directors and agents acting in any capacity in connection with or
directly benefitting from the facility established hereby, are in compliance
with Anti-Corruption Laws. None of the Company Parties has violated, been found
in violation of or is under investigation by any governmental authority for
possible violation of any Anti-Corruption Laws.

(e)Section 5.01 of the Existing Loan Agreement is hereby amended by adding the
following as a new subsection (v) at the end thereof:

(v) Anti-Corruption Laws.  Policies and procedures will be maintained and
enforced by or on behalf of the Borrower and the Company Parties that are
designed to promote and achieve compliance, by the Company Parties and their
respective directors, officers, employees and agents with Anti-Corruption Laws.

SECTION 2.Conditions Precedent.  The amendments set forth in Section 1 above
shall become effective as of the date hereof (the “Effective Date”) upon (a) the
receipt by the Administrative Agent of counterpart signature pages to this
Amendment executed by each of the parties to this Amendment, (b) the receipt by
the Administrative Agent of counterpart signature pages to the Amendment Fee
Letter dated as of the date hereof (the “Amendment Fee Letter”) between the
Borrower and the Administrative Agent executed by each of the parties thereto,
(c) the receipt by each Committed Lender of the amendment fee as set forth in
the Amendment Fee Letter and (d) the receipt by the Administrative Agent of
officer’s certificates from each of the Borrower and Servicer certifying the
identity and signatures of the officers thereof authorized to execute, deliver
and perform this Amendment and the other Transaction Documents.

- 2 -

--------------------------------------------------------------------------------

SECTION 3.Representations and Warranties of the Borrower.  Each of the Borrower
and the Servicer hereby represents and warrants to each Lender, each Facility
Agent and the Administrative Agent that, on and as of the date hereof:

(a)this Amendment has been duly executed and delivered by it, and this Amendment
and the Existing Loan Agreement as amended hereby constitute, the legal, valid
and binding obligations of it enforceable against it in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the rights of creditors generally and to general
equitable principles (regardless of whether considered in a proceeding in equity
or at law); and

(b)the representations and warranties of it contained in the Loan Agreement or
in the other Transaction Documents to which it is a party are true and correct
in all material respects as of the date hereof, with the same effect as though
made on such date (after giving effect to this Amendment), except to the extent
such representation or warranty expressly relates only to a prior date; and

(c)immediately after giving effect to this Amendment, no Amortization Event or
Event of Default shall have occurred and be continuing.

SECTION 4.Miscellaneous.

(a)This Amendment may be amended, modified, terminated or waived only as
provided in Section 10.05 of the Loan Agreement.

(b)Except as expressly modified as contemplated hereby, the Loan Agreement is
hereby confirmed to be in full force and effect in accordance with its terms and
is hereby ratified and confirmed.  This Amendment is intended by the parties to
constitute an amendment and modification to, and otherwise to constitute a
continuation of, the Loan Agreement, and is not intended by any party and shall
not be construed to constitute a novation thereof or of any obligation of any
party thereunder.  This Amendment shall constitute a Transaction Document.

(c)This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns under the Loan
Agreement.

(d)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.  Delivery of an executed signature page to this
Amendment by facsimile transmission or other electronic image scan transmission
shall be effective as delivery of a manually signed counterpart of this
Amendment.

(e)The provisions of this Amendment are intended to be severable.  If any
provision of this Amendment shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

- 3 -

--------------------------------------------------------------------------------

(f)THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.  Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to this
Amendment, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court.  The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.  The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(g)EACH OF THE BORROWER, THE SERVICER, THE ADMINISTRATIVE AGENT, THE FACILITY
AGENTS AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR
THEREOF.

[Signature pages follow]

 

- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

COÖPERATIEVE RABOBANK U.A., NEW
YORK BRANCH, as Administrative Agent

 

 

 

 

By:

/s/ THOMAS MCNAMARA

 

 

Name: Thomas McNamara

 

 

Title: Vice President

 

 

By:

/s/ CHRISTOPHER LEW

 

 

Name: Christopher Lew

 

 

Title: Executive Director

 

 

COÖPERATIEVE RABOBANK U.A., as
Committed Lender and Nieuw Amsterdam
Facility Agent

 

 

 

 

By:

/s/ JENNIFER VERVOORN

 

 

Name: Jennifer Vervoorn

 

 

Title: Director

 

 

By:

/s/ E. VAN ESVELD

 

 

Name: E. van Esveld

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

 

NIEUW AMSTERDAM RECEIVABLES
CORPORATION B.V.

 

 

 

 

By:

/s/ E.M.VAN ANKEREN

 

 

Name: E.M. van Ankeren

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION, as
Committed Lender and PNC Bank Facility Agent

 

 

 

 

By:

/s/ MICHAEL BROWN

 

 

Name:  Michael Brown

 

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------

 

 

FLOWERS FINANCE II, LLC,
as Borrower

 

 

 

 

By:

/s/ KARYL H. LAUDER

 

 

Name: Karyl H. Lauder

 

 

Title:  Treasurer

 

 

FLOWERS FOODS, INC.,
as Servicer

 

 

 

 

By:

/s/ R. STEVE KINSEY

 

 

Name: R. Steve Kinsey

 

 

Title: Chief Financial Officer and Chief Administrative Officer

 

 